PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                          No. 08-4055
RODNEY ANTON WILLIAMSON,
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                          No. 11-5179
RODNEY ANTON WILLIAMSON,
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                          No. 12-6933
RODNEY ANTON WILLIAMSON,
             Defendant-Appellant.
                                      
       Appeals from the United States District Court
         for the Middle District of North Carolina,
                 at Durham and Greensboro.
        N. Carlton Tilley, Jr., Senior District Judge.
                    (1:06-cr-00474-NCT-1)
2                 UNITED STATES v. WILLIAMSON
                  Argued: October 26, 2012

                  Decided: February 4, 2013

     Before GREGORY and DUNCAN, Circuit Judges, and
    Samuel G. WILSON, United States District Judge for the
      Western District of Virginia, sitting by designation.



Affirmed by published opinion. Judge Wilson wrote the opin-
ion, in which Judge Gregory and Judge Duncan joined.


                         COUNSEL

ARGUED: J. David James, SMITH, JAMES, ROWLETT &
COHEN, LLP, Greensboro, North Carolina, for Appellant.
Sandra Jane Hairston, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee. ON
BRIEF: Ripley Rand, United States Attorney, Greensboro,
North Carolina, for Appellee.


                          OPINION

WILSON, District Judge:

   The issues in these consolidated appeals arise from Rodney
Anton Williamson’s 2007 conviction for conspiracy to dis-
tribute cocaine. At Williamson’s trial, the government intro-
duced, without objection, an incriminating tape-recording
made by a government informant after Williamson had been
indicted. A jury found Williamson guilty, the court sentenced
him to life in prison, and he appealed. On appeal, we agreed
with the government’s argument that the admission of Wil-
liamson’s post-indictment, pre-arrest recording did not violate
                 UNITED STATES v. WILLIAMSON                   3
Williamson’s Sixth Amendment right to counsel. After Wil-
liamson petitioned for certiorari, the government changed
positions and conceded in the Supreme Court that William-
son’s Sixth Amendment right to counsel attached upon the
return of his indictment and that the admission of the surrepti-
tious, post-indictment, pre-arrest recording violated that right.
In light of the government’s new position, the Supreme Court
vacated and remanded to this court for further consideration.
On remand, we deferred the Sixth Amendment question and
asked the district court to conduct an evidentiary hearing to
determine whether Williamson’s statements, elicited as they
were by a confidential informant post indictment, were a
product of compulsion or coercion in violation of the Fifth
Amendment. The district court duly determined that William-
son’s statements were voluntary and found no Fifth Amend-
ment violations underlying the recorded conversation.
Williamson once again appealed the district court’s decision.
While those proceedings unfolded, Williamson moved the
district court for a new trial under Rule 33 of the Federal
Rules of Criminal Procedure and requested the district court
to appoint him counsel to assist with his new-trial motion.
The district court denied those motions, and Williamson filed
his third appeal. We now have before us on appeal the Fifth
Amendment issue we remanded to the district court, the Sixth
Amendment issue remanded to us by the Supreme Court, the
newly raised Rule 33 right-to-counsel issue, and various other
issues Williamson has raised along the way. We affirm.

                               I.

   On December 18, 2006, a grand jury returned a one-count
sealed indictment against Williamson and several others
charging a conspiracy to distribute five kilograms or more of
a mixture and substance containing a detectable amount of
cocaine, in violation of 21 U.S.C. §§ 841 and 846. A warrant
for Williamson’s arrest issued the following day. Within
weeks, one of Williamson’s associates, Edison Alberty, sur-
mised that he was the target of an investigation and contacted
4                    UNITED STATES v. WILLIAMSON
federal authorities to offer his cooperation. Soon after, federal
agents fit Alberty with an audio recording device and had him
meet with Williamson at a Greensboro, North Carolina, res-
taurant for lunch. According to Alberty, officers gave him no
instructions other than to "put the body wire on and go have
. . . lunch as planned." Second Supplemental J.A. 33. During
that January 29, 2007, lunch meeting, Williamson and Alberty
discussed Williamson’s drug organization, made tentative
plans for an upcoming drug transaction, and expressed their
concerns regarding an associate’s recent arrest. At the conclu-
sion of the meeting, law enforcement agents attempted to
arrest Williamson, but he hurriedly left the restaurant’s park-
ing lot and sped away. It was not until June 5, 2007, that
agents succeeded in arresting him.

   At Williamson’s trial, the government called eight witness-
es—three law enforcement officials, two codefendants, and
three other alleged coconspirators1—all of whom testified
about Williamson’s participation in the conspiracy. The gov-
ernment also played the recorded conversation between Wil-
liamson and Alberty. The district judge, concerned that the
audio was of poor quality and difficult to understand, gave
Williamson and his counsel an opportunity to redact its less
intelligible portions. Williamson’s counsel conferred with
Williamson, and the court played the entire recording at coun-
sel’s request. The jury found Williamson guilty on August 17,
2007; the court sentenced Williamson to life in prison (owing
in part to his two prior felony drug convictions) on December
7, 2007; and Williamson timely appealed.

  On appeal, Williamson argued that he had a Sixth Amend-
ment right to counsel when the recording was made (because
    1
    The government’s investigation included suspects in the Middle Dis-
trict of North Carolina, the Southern District of Georgia, the District of the
Virgin Islands, and the British Virgin Islands. Only six of the other sus-
pects were charged along with Williamson in the Middle District of North
Carolina.
                    UNITED STATES v. WILLIAMSON                        5
he had already been indicted) and that its admission at trial
was therefore plain error. In an unpublished, per curiam deci-
sion, we agreed with the government’s position that it was not
plain error and distinguished Massiah v. United States, 377
U.S. 201 (1964)2 and Brewer v. Williams, 430 U.S. 387
(1977). We found that the admission of the recording was not
plain error because we had previously "held that the Sixth
Amendment right to counsel does not attach even after a
defendant has been arrested based on the filing of a criminal
complaint nor is the right triggered during the period between
a defendant’s arrest and his arraignment." United States v.
Williamson, 337 F. App’x 288, 291 (4th Cir. 2009) (citing
United States v. Alvarado, 440 F.3d 191, 200 (4th Cir. 2006);
United States v. D’Anjou, 16 F.3d 604, 608 (4th Cir. 1994)).
Williamson petitioned the United States Supreme Court for
certiorari.

   In its brief in the Supreme Court, the government veered
from the argument it made in this court and conceded that
Williamson’s Sixth Amendment right to counsel had attached
upon the return of the sealed indictment and that it was plain
error to admit the recording. The government maintained,
however, that Williamson would "be unable to establish that
the Sixth Amendment error prejudiced him or seriously
affected the fairness, integrity, or public reputation of judicial
proceedings," requirements for noticing plain error. Brief for
United States at 7, Williamson v. United States of America,
130 S. Ct. 3461 (2010) (No. 09-8915). The Supreme Court
then vacated and remanded "for further consideration in light
of the position asserted by the Acting Solicitor General in his
brief." Williamson v. United States of America, 130 S. Ct.
3461 (2010).
  2
    The Massiah Court held that the "petitioner was denied the basic pro-
tections of [the Sixth Amendment] when there was used against him at his
trial evidence of his own incriminating words, which federal agents had
deliberately elicited from him after he had been indicted and in the
absence of his counsel." 377 U.S. at 206.
6                UNITED STATES v. WILLIAMSON
   Though the parties, on remand in this court, agreed that the
admission of the recording violated Williamson’s Sixth
Amendment right to counsel, they disagreed about whether it
satisfied the test for noticing plain error. We did not then
resolve that disagreement because we determined that this
case also potentially implicated Fifth Amendment issues in
that "it involves a lengthy recitation of Appellant’s own
words, elicited after Appellant had been indicted, by a confi-
dential informant who was cooperating with the Govern-
ment." United States v. Williamson, 447 F. App’x 446, 450
(4th Cir. 2011). We held the Sixth Amendment question in
abeyance and instructed the district court to determine
whether Williamson’s recorded statement was the product of
compulsion or coercion and, in doing so, to consider "(1) the
degree of police involvement in eliciting Appellant’s state-
ment; (2) Alberty’s knowledge of the impending criminal
prosecutions and his relationship to Appellant; (3) the nature
of Alberty’s questions and demeanor; and (4) the character of
Appellant’s statements and responses." Id. at 451.

   The district court appointed Williamson counsel and held
a hearing on the Fifth Amendment issue. The government cal-
led two witnesses: a special agent with Homeland Security
Investigations, and Alberty (the government informant) to dis-
cuss the circumstances surrounding the recorded conversa-
tion. Soon after, the district court entered a memorandum
opinion finding no Fifth Amendment violations underlying
the recorded conversation. See United States v. Williamson,
No. 1:06cr474, 2011 WL 5836258, at *8 (M.D.N.C. Nov. 21,
2011). The court explained that "the totality of the circum-
stances surrounding the conversation between Mr. William-
son and Mr. Alberty demonstrates that Mr. Williamson’s
incriminating statements were voluntary." Id. Once again,
Williamson appealed the district court’s decision.

   As Williamson’s direct appeal made its way up and down
the appellate ladder, Williamson filed in the district court a
motion for a new trial, pursuant to Federal Rule of Criminal
                     UNITED STATES v. WILLIAMSON                           7
Procedure 33, claiming to have discovered new evidence that
merited entirely new proceedings.3 Along with that motion,
Williamson requested that the district court appoint additional
counsel to pursue the Rule 33 motion. The district court
denied the new-trial motion, denied Williamson’s motion for
appointment of counsel for the Rule 33 proceeding, and
denied Williamson’s ensuing motion for reconsideration. Wil-
liamson appealed those denials. We have consolidated all of
Williamson’s appeals and now address their various issues.

                                     II.

   We begin with the most enduring issue concerning Wil-
liamson’s judgment of conviction. Williamson claims, and the
government now agrees, that the admission of the recorded
statement, made as it was after the grand jury returned a
sealed indictment against Williamson, violated his right to
counsel. Williamson did not object to the admission of the
recording at trial, so our review is for plain error. Because
Williamson has failed to meet the stringent requirements to
justify reversal for plain error, we affirm on the issue.

   Under Federal Rule of Criminal Procedure 52(b) and the
plain-error analysis explained by the Supreme Court in United
  3
    Williamson claimed that the United States did not provide, prior to his
trial, "exculpatory evidence" in the form of information relating to the tes-
timony of a witness who testified at another trial after Williamson’s con-
viction. In his motion for reconsideration, Williamson expanded his
allegations to include statements from other witnesses and a tape-recorded
conversation.
   Williamson filed his new-trial motion on July 23, 2010, two days after
the Supreme Court remanded his appeal to this court, and approximately
one year before this court’s August 3, 2011, remand to the district court
on the Fifth Amendment issue. Little more than one month after we
remanded the action, the district court denied Williamson’s new-trial
motion. And two months after denying that motion, the district court
entered its opinion on the Fifth Amendment issue, pursuant to our instruc-
tions.
8                 UNITED STATES v. WILLIAMSON
States v. Olano, 507 U.S. 725 (1993), an appellate court may
correct a forfeited error when: "(1) there is an error; (2) the
error is plain; (3) the error affects substantial rights; and (4)
the court determines, after examining the particulars of the
case, that the error ‘seriously affect[s] the fairness, integrity,
or public reputation of judicial proceedings.’" United States v.
Wilkinson, 137 F.3d 214, 223 (4th Cir. 1998) (quoting Olano,
507 U.S. at 732). "Meeting all four prongs is difficult, ‘as it
should be.’" Puckett v. United States, 556 U.S. 129, 135
(2009) (quoting United States v. Dominguez Benitez, 542 U.S.
74, 83 n.9 (2004)).

   "[A]n error is plain when the law at the time is settled."
United States v. Godwin, 272 F.3d 659, 679 (4th Cir. 2001).
To show that a plain error affected his substantial rights, the
accused must demonstrate that "the error actually affected the
outcome of the proceedings." Id. at 679–80. As a practical
matter, this means that the accused "must establish ‘that the
jury actually convicted’ [him] based upon the trial error." Id.
at 680 (quoting United States v. Hastings, 134 F.3d 235, 240
(4th Cir. 1998)). "It is the defendant rather than the Govern-
ment who bears the burden of persuasion with respect to prej-
udice." Olano, 507 U.S. at 734. "Where the evidence is
overwhelming and a perfect trial would reach the same result,
a substantial right is not affected." Godwin, 272 F.3d at 680
(citing United States v. Moore, 11 F.3d 475, 482 (4th Cir.
1993)).

   Even if the accused establishes the first three prongs, he
must also demonstrate the error’s serious effect on the fair-
ness, integrity, or public reputation of judicial proceedings.
"The fourth prong is meant to be applied on a case-specific
and fact-intensive basis." Puckett, 556 U.S. at 142. A "per se
approach to plain-error review is flawed." Id. Even so, "[i]n
cases applying this fourth criterion, [the Supreme Court has]
suggested that, in most circumstances, an error that does not
affect the jury’s verdict does not significantly impugn the
‘fairness,’ ‘integrity,’ or ‘public reputation’ of the judicial
                    UNITED STATES v. WILLIAMSON                          9
process." United States v. Marcus, 130 S. Ct. 2159, 2166
(2010).

   The government has conceded that it was plain error to
admit the recordings at trial. We find no basis, however, for
concluding that this plain error affected Williamson’s sub-
stantial rights because he has not shown that the error affected
the outcome of his trial. Williamson has not established "‘that
the jury actually convicted’ [him] based upon the trial error."
Godwin, 272 F.3d at 680 (quoting Hastings, 134 F.3d at 240).
The government presented extensive evidence of William-
son’s guilt, independent of the taped recording. One witness,
Christopher Swaney, testified to his own extensive dealings
with Williamson, which involved ever-increasing quantities
of cocaine. Another witness, Glenson Isaac, testified that he
sold Williamson ten kilograms of cocaine on one occasion in
2004, and multiple kilograms of cocaine on several other
occasions. Michael Sealy testified that he accompanied Wil-
liamson to New York to pick up five kilograms of cocaine.
Drug Enforcement Administration agent James Cryan corrob-
orated Sealy’s testimony with his own contemporaneous sur-
veillance of Williamson. Cryan testified that he watched
Williamson, Sealy, and a confidential informant obtain a
black duffel bag from the occupant of a white van; take the
duffel bag to Sealy’s apartment; and leave the apartment to
meet with another vehicle at a McDonald’s. Shortly thereaf-
ter, officers searched the vehicle and Sealy’s apartment,
where they found eleven kilograms and six-and-a-half kilo-
grams of cocaine, respectively. The search of Sealy’s apart-
ment also netted approximately $20,000 in currency. The trial
transcripts are overflowing with similar evidence. While the
taped conversation was surely damaging, Williamson has not
shown that its absence would alter the outcome of his trial.
"Where the evidence is overwhelming and a perfect trial
would reach the same result, a substantial right is not
affected." Id. (citing Moore, 11 F.3d at 482).4
  4
   Williamson seizes on the government’s discussion of the tape record-
ing during closing argument. In evaluating a claim of plain error, however,
10                  UNITED STATES v. WILLIAMSON
   Even if we were to find that the error to which Williamson
did not object affected Williamson’s substantial rights, we
could not also say that the error seriously affected the fair-
ness, integrity, or public reputation of judicial proceedings.
Here, the defendant had not been arrested and continued his
drug business unabated past the return of the indictment, the
government produced at trial overwhelming evidence of his
guilt separate and apart from his recorded conversation, and
there is nothing that remotely suggests that the government
recognized that it was passing any contextually clear Sixth
Amendment markers. Under the circumstances, we have no
hesitancy in concluding that the error did not seriously affect
the fairness, integrity, or public reputation of judicial proceed-
ings. In fact, were this court to seize upon the admission of
the recording (which Williamson himself asked the district
court to play in its entirety) as an opportunity to reverse Wil-
liamson’s conviction despite the overwhelming evidence
against him, it would do far more to damage the public’s per-
ception of judicial proceedings than leaving the conviction in
place. See Johnson v. United States, 520 U.S. 461, 470 (1997)
("On this record there is no basis for concluding that the error
seriously affect[ed] the fairness, integrity or public reputation
of judicial proceedings. Indeed, it would be the reversal of a
conviction such as this which would have that effect.") (inter-
nal quotation marks omitted). Satisfying all four prongs of the
plain-error test is difficult, Puckett, 556 U.S. at 135, and Wil-
liamson has not done so here.




we look to the "record in its entirety," and not to discrete portions of it.
United States v. Cedelle, 89 F.3d 181, 186 (4th Cir. 1996). We remain
convinced that Williamson has not satisfied his burden under the third
prong of the plain-error test. If it were, as Williamson urges, "the Govern-
ment’s burden to establish harmless error beyond a reasonable doubt, our
conclusion today might be different." United States v. Gonzalez-
Rodriguez, 621 F.3d 354, 367 (5th Cir. 2010).
                    UNITED STATES v. WILLIAMSON                         11
                                   III.

   Williamson also claims that the recorded statements were
the product of compulsion or coercion such that their admis-
sion violated the Fifth Amendment. Reviewing the district
court’s factual findings for clear error and its legal determina-
tions de novo, we find no Fifth Amendment violation, and we
affirm.5

   The Fifth Amendment guarantees that "[n]o person . . .
shall be compelled in any criminal case to be a witness
against himself." U.S. Const. amend. V. That provision
requires that a person’s statements, under whatever circum-
stances they might be made, be "voluntary" to be admissible
at trial. See United States v. Braxton, 112 F.3d 777, 780 (4th
Cir. 1997) (en banc). Voluntariness depends on whether the
defendant’s statements were "the product of an essentially
free and unconstrained choice by [their] maker" or if, instead,
"his will [was] overborne and his capacity for self-
determination critically impaired." Culombe v. Connecticut,
367 U.S. 568, 602 (1961); see also Braxton, 112 F.3d at 780.
In making this determination, courts assess the totality of cir-
cumstances. See Schneckloth v. Bustamonte, 412 U.S. 218,
225–26 (1973); United States v. Wertz, 625 F.2d 1128,
1133–34 (4th Cir. 1980). "Because the police activity used to
elicit an incriminating statement must be coercive before a
statement will be held to be involuntary, it is not surprising
that ‘very few incriminating statements, custodial or other-
wise, are held to be involuntary.’" Braxton, 112 F.3d at 786
(quoting United States v. Rutledge, 900 F.2d 1127, 1129 (7th
Cir. 1990)).

   In this case, the district court answered these questions by
   5
     As with the Sixth Amendment Massiah issue, counsel did not raise the
issue at trial. The government has not claimed that Williamson has for-
feited the issue for appeal. Consequently, it is contextually before us on
plain-error review. It founders on plain-error review’s first prong, and we
end our analysis of the issue there.
12               UNITED STATES v. WILLIAMSON
hearing testimony from two witnesses familiar with the lunch
meeting and finding the following facts:

     Mr. Alberty arranged to meet with Mr. Williamson
     at a restaurant in Greensboro on January 29, 2007.
     Mr. Alberty and Mr. Williamson had planned to
     meet in order to set up a subsequent drug deal, and
     also to discuss concerns about [co-conspirator] Mr.
     Swaney’s arrest and indictment. Though Mr. Alberty
     agreed to wear a recording device during the meet-
     ing, the agents working with Mr. Alberty did not ask
     him to do so until the day of the meeting. At that
     time, government agents had not told Mr. Alberty of
     the sealed indictment (or that Mr. Williamson was
     named on the indictment), the pending arrest warrant
     for Mr. Williamson, or their plan to arrest Mr. Wil-
     liamson after the meeting. The government agents
     likewise did not instruct Mr. Alberty about how to
     conduct the conversation or what topics to discuss,
     nor did they direct him to ask questions at all.
     According to Mr. Alberty, the only instructions he
     received were to "put on a wire and have lunch." Mr.
     Alberty further testified that the conversation was
     "normal" and did not differ from prior conversations
     between him and Mr. Williamson. Though they dis-
     cussed prior drug trafficking activity, Mr. Alberty
     did not pressure Mr. Williamson to answer ques-
     tions, and the two of them continued to discuss vari-
     ous matters while ordering and eating lunch. The
     recording and transcript of conversation manifest no
     suggestion that Mr. Alberty made any kind of threat-
     ening remarks nor intimidated Mr. Williamson in
     any fashion. In addition, because Mr. Alberty
     "worked for" Mr. Williamson’s "partner," his rela-
     tionship to Mr. Williamson, while friendly, was that
     of a subordinate to a superior. Accordingly, it is
     unlikely that Mr. Alberty had any actual or perceived
     power over Mr. Williamson’s continued presence or
                UNITED STATES v. WILLIAMSON                 13
    the statements Mr. Williamson made over the course
    of the conversation.

    Mr. Williamson arrived at the restaurant of his own
    accord and left of his own free will. He was free to
    leave the conversation with Mr. Alberty at any point.
    Although unmarked law enforcement vehicles were
    present near the restaurant to conduct surveillance,
    no law enforcement officers were present in the res-
    taurant, nor did they seek to apprehend Mr. William-
    son as he walked out of the restaurant. At the time
    of the conversation, therefore, no police presence
    was visible to Mr. Williamson. Instead, after Mr.
    Williamson had exited the restaurant parking lot in
    his vehicle, police officers set up moving surveil-
    lance while they awaited the arrival of a marked
    police car that would conduct a traffic stop. Before
    that traffic stop could take place, Mr. Williamson
    evaded the officers and was therefore not arrested
    that day.

Williamson, 2011 WL 5836258, at *1–2 (footnotes and cita-
tions omitted).

   The district court found, and we agree, that these circum-
stances offer no hint of coercion. Williamson spoke voluntar-
ily to an associate and subordinate member of his conspiracy
over a meal at a public restaurant, and Williamson expressed
neither discomfort nor a desire to leave. No law enforcement
presence was apparent either inside the restaurant or in the
surrounding area, and Williamson "was at liberty to terminate
the discussion . . . at any time." See Braxton, 112 F.3d at
781–85 (finding no coercion where the one-hour interview
took place with others present, and the defendant had agreed
to the meeting and could leave at any time). Alberty received
no direction from law enforcement about what topics to dis-
cuss with Williamson, nor was he directed to question Wil-
liamson at all. Indeed, his only instruction was to "put on a
14                    UNITED STATES v. WILLIAMSON
wire and have lunch." And a review of the recorded conversa-
tion itself demonstrates that Alberty in no way threatened
Williamson or otherwise coerced him into answering ques-
tions.

   The question of voluntariness is simply whether William-
son’s statements were the product of a free and unconstrained
choice on his part, or if, instead, his will was overborne and
his capacity for self-determination was somehow critically
impaired. Practically speaking, this could rarely be the case
when the defendant is willingly speaking with a friendly
acquaintance over lunch, without the slightest hint that the
defendant was intimidated by the atmosphere or his lunch
companion. The question is also largely a factual determina-
tion, and the evidence here fully supports the district court’s
decision. As such, we find no Fifth Amendment violation.

                                     IV.

   Rule 33 of the Federal Rules of Criminal Procedure permits
a defendant to file a motion for a new trial based on newly
discovered evidence within three years after the verdict or
finding of guilty. Fed. R. Crim. P. 33(b)(1).6 Nearly three
  6
     Federal Rule of Criminal Procedure 33 provides:
      (a) Defendant’s Motion. Upon the defendant’s motion, the court
      may vacate any judgment and grant a new trial if the interest of
      justice so requires. If the case was tried without a jury, the court
      may take additional testimony and enter a new judgment.
      (b) Time to File.
        (1) Newly Discovered Evidence. Any motion for a new trial
      grounded on newly discovered evidence must be filed within 3
      years after the verdict or finding of guilty. If an appeal is pend-
      ing, the court may not grant a motion for a new trial until the
      appellate court remands the case.
        (2) Other Grounds. Any motion for a new trial grounded on
      any reason other than newly discovered evidence must be filed
      within 14 days after the verdict or finding of guilty.
                  UNITED STATES v. WILLIAMSON                   15
years after the jury returned a verdict against him, and during
the pendency of his direct appeal, Williamson filed a Rule 33
motion for a new trial based on what he claimed was "newly
discovered evidence." Williamson sought but was denied
court-appointed counsel to pursue the motion. Williamson,
who has had court-appointed appellate counsel at every appel-
late stage along the way, now argues that such Rule 33
motions, made while a direct appeal is pending, are always
"critical stages" triggering the Sixth Amendment right to trial
counsel, in addition to appellate counsel. We conclude that
after an appeal has been filed and the window has closed on
the record of conviction, Rule 33 "newly discovered evi-
dence" proceedings in the district court are truly collateral
proceedings to which the Sixth Amendment right to counsel
does not attach. Finding no Sixth Amendment violation, we
affirm the district court’s decision.

   A criminal defendant’s Sixth Amendment right to counsel
attaches after judicial proceedings have been initiated against
him, McNeil v. Wisconsin, 501 U.S. 171, 175 (1991), and that
right applies at all critical stages, Rothgery v. Gillespie Cnty.,
554 U.S. 191, 212 (2008). "[C]ounsel is . . . required in the
hiatus between the termination of trial and the beginning of an
appeal," Nelson v. Peyton, 415 F.2d 1154, 1157 (4th Cir.
1969), and through the defendant’s first appeal of right, see
Evitts v. Lucey, 469 U.S. 387, 396 (1985); Ross v. Moffitt, 417
U.S. 600, 607 (1974), but once the direct appeal has been
decided, the Sixth Amendment right to counsel comes to an
end, see Pennsylvania v. Finley, 481 U.S. 551, 555 (1987)
("Our cases establish that the right to appointed counsel
extends to the first appeal of right, and no further."); Kitchen
v. United States, 227 F.3d 1014, 1018 (7th Cir. 2000)
("[O]nce the direct appeal has been decided, the right to coun-
sel no longer applies." (citing Finley, 481 U.S. at 557)). As a
corollary, a petitioner has no Sixth Amendment right to coun-
sel in order to mount a collateral challenge to his conviction.
See, e.g., Kitchen, 227 F.3d at 1019 ("[I]t is well established
that there is no constitutional right to counsel in collateral pro-
16                   UNITED STATES v. WILLIAMSON
ceedings." (citing Finley, 481 U.S. at 557)). In applying these
principles, circuit courts have held that a new-trial motion
filed after the trial but before the appeal is a critical stage with
the attendant Sixth Amendment right to counsel, McAfee v.
Thaler, 630 F.3d 383, 391 (5th Cir. 2011) ("Every federal cir-
cuit court to address the question of whether the post-trial,
pre-appeal time period for making a motion for new trial is a
critical stage has concluded that it is."), and that a new-trial
motion filed after the direct appeal is not a critical stage, but
rather a collateral proceeding with no attendant Sixth Amend-
ment right to counsel, see United States v. Berger, 375 F.3d
1223, 1226 (11th Cir. 2004); Trenkler v. United States, 268
F.3d 16, 20 (1st Cir. 2001) (noting that post-appeal Rule 33
motions are collateral and that a criminal defendant has no
Sixth Amendment right to an attorney in such proceedings);
Johnson v. United States, 246 F.3d 655, 658 (6th Cir. 2001)
("[A] delayed Rule 33 motion is a collateral challenge sepa-
rate from the direct appeal."); United States v. Woods, 169
F.3d 1077, 1078 (7th Cir. 1999) ("When made following the
outcome of a direct appeal, a Rule 33 motion plainly is collat-
eral . . . ."); see also United States v. Prescott, 221 F.3d 686,
687 (4th Cir. 2000) (holding that the one-year limitations
period for filing a § 2255 motion to vacate ran from the reso-
lution of the direct appeal of the judgment of conviction, and
not from the resolution of the Rule 33 motion made after the
defendant appealed his conviction); United States v. Williams,
No. 97-6517, 1998 WL 786200 (4th Cir. Nov. 12, 1998).7
  7
     The government argues that Williams is "very close authority." In Wil-
liams, however, the district court found that the defendant had no right to
counsel for his Rule 33 motion only after considering "the motion as one
. . . with no appeal pending." Williams, 1998 WL 786200, at *1; see also
id. at *2 ("[A]s we have noted, the right to counsel extends only through
the first appeal as of right, and it does not extend to collateral review. At
the time Williams’s new trial motion was heard, his direct appeal had been
decided and his conviction and sentence had been affirmed."). In this case,
Williamson filed his Rule 33 motion shortly after the Supreme Court
remanded the case to the Fourth Circuit, i.e., while the direct appeal was
still pending. Thus, Williams is factually distinct from this case and stands
only for the proposition that there is no right to counsel for Rule 33
motions after the direct appeal is resolved.
                 UNITED STATES v. WILLIAMSON                  17
   With those precepts in mind, we turn to the precise ques-
tion presented here: whether there is a Sixth Amendment right
to counsel to pursue a Rule 33 motion based on newly discov-
ered evidence filed more than fourteen days (formerly ten
days) after the district court enters the judgment of conviction.
Because we find such a motion to be truly collateral to the
judgment of conviction and the appeal, we also find no Sixth
Amendment right to counsel.

   Our conclusion that such motions are, for all intents and
purposes, collateral attacks finds support in the caselaw in
varying contexts and the Federal Rules of Appellate Proce-
dure. In Johnson v. United States, for example, the Sixth Cir-
cuit confronted the question of whether "a timely motion
seeking a new trial under [Rule 33] serves to render a judg-
ment of conviction as not final for purposes of the running of
the one-year statute of limitations under 28 U.S.C. § 2255."
246 F.3d at 657. The Johnson court found that it did not
because it concluded that a Rule 33 motion filed after the
short post-judgment period for seeking appellate review
(specified by Federal Rule of Appellate Procedure 4(b)) was
a collateral challenge and distinct from the direct appeal. In
Trenkler v. United States, the First Circuit considered the
same question and reached a similar conclusion: "a Rule 33
motion for a new trial is not part of the ‘direct appeal’ from
a judgment of conviction unless incorporated into that appeal
by virtue of Rule 4(b)." 268 F.3d at 22. Likewise, the Elev-
enth Circuit has held that a new-trial motion filed while a
direct appeal is pending is not part of the direct appeal, but a
collateral challenge to conviction. See Barnes v. United
States, 437 F.3d 1074, 1079 (11th Cir. 2006).

   In each of these cases, the court considered the nature of a
direct appeal, the interplay of the Federal Rules of Appellate
Procedure, and a Rule 33 new-trial motion based on newly
discovered evidence. As the Trenkler court explained:

    Rule 4(b)(1) [of the Federal Rules of Appellate Pro-
    cedure] provides that a defendant’s notice of appeal
18                   UNITED STATES v. WILLIAMSON
     in a criminal case normally must be filed within ten
     days of the entry of judgment. Subsection 4(b)(3)(A)
     modifies that general rule, stating that if a defendant
     files a Rule 33 motion within the ten day period, the
     notice of appeal need only be filed within ten days
     of the entry of the order disposing of that motion.
     Subsection 4(b)(3)(C) then provides that "[a] valid
     notice of appeal is effective—without amend-
     ment—to appeal from an order disposing of" a Rule
     33 motion filed in accordance with subsection (A).
     Rule 4(b) thus effectively incorporates Rule 33
     motions into the process of direct appeal, but only
     when they are filed within ten days of entry of the
     judgment of conviction. The lack of any analogous
     provisions to so incorporate motions based on newly
     discovered evidence and filed outside the ten-day
     period strongly suggests that such motions are not
     properly considered part of the direct appeal.

Trenkler, 268 F.3d at 21.8

   If a motion is not part of the direct appeal, then the motion
is "collateral" in the usual sense of that word. See Black’s Law
Dictionary 298 (9th ed. 2009) (defining "collateral attack" as
"[a]n attack on a judgment in a proceeding other than a direct
appeal").9 Petitioners have no Sixth Amendment right to
counsel for collateral proceedings. Accordingly, we find that
Williamson had no Sixth Amendment right to counsel to pur-
   8
     The ten-day time periods previously specified by Federal Rule of
Appellate Procedure 4 are now fourteen-day periods.
   9
     Nor do we believe our ability to consolidate a Rule 33 motion with the
direct appeal, as we have done here, makes it any less collateral. Our
authority to consolidate appeals is constrained only by the requirement
that "the parties have filed separate timely notices of appeal." Fed. R. App.
P. 3(b)(2). Consequently, any number of diverse and collateral matters
may be consolidated for appeal.
                     UNITED STATES v. WILLIAMSON                          19
sue his Rule 33 motion in the trial court, made as it was nearly
three years after he noticed his appeal.10

   Williamson relies on Kitchen v. United States to support his
argument that Rule 33 newly discovered evidence motions
made while an appeal is pending are always critical stages
triggering the Sixth Amendment right to counsel. In Kitchen,
the Court of Appeals for the Seventh Circuit held that a defen-
dant had a right to counsel for a Rule 33 motion filed while
his direct appeal was pending, essentially because the direct
appeal was pending:

     The timing of Kitchen’s motion for a new trial is an
     important factor supporting his right to counsel in
     prosecuting the motion . . . . His Rule 33 motion
     came well after the initiation of criminal proceedings
     (when his right to counsel attached) and well before
     the decision of his direct appeal (when his right to
     counsel terminated).

Kitchen, 227 F.3d at 1018 (citations omitted). The Kitchen
court rejected as "wide of the mark" the government’s efforts
"to label a pre-appeal motion for a new trial as a ‘collateral
   10
      Williamson filed his new-trial motion on July 23, 2010, shortly after
the Supreme Court remanded the direct appeal to this court. On August 3,
2011, before the district court had decided the new-trial motion, this court
remanded only the Fifth Amendment issue. "[I]t is indisputable that a
lower court generally is ‘bound to carry the mandate of the upper court
into execution . . . .’" United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993)
(quoting Sprague v. Ticonic Nat’l Bank, 307 U.S. 161, 168 (1939)).
"[W]hen this court remands for further proceedings, a district court must,
except in rare circumstances, ‘implement both the letter and spirit of the
. . . mandate, taking into account [our] opinion and the circumstances it
embraces.’" Id. at 66 (alterations in original) (quoting United States v.
Bell, 988 F.2d 247, 250 (1st Cir. 1993)) (internal quotation marks omit-
ted). Thus, even though Williamson’s new-trial motion and the remanded
appeal sat concurrently in the district court, we remanded the direct appeal
on limited grounds with circumscribed directions, and the new-trial
motion remained truly collateral to the direct appeal.
20                  UNITED STATES v. WILLIAMSON
attack.’" Id. at 1019. Kitchen is, indeed, countervailing
authority to our decision here. However, we have viewed
Rule 33 motions filed during the pendency of an appeal as
collateral in other contexts, see Prescott, 221 F.3d at 687, and
we continue to hold that view here for the reasons we have
stated. Accordingly, we find no violation of Williamson’s
Sixth Amendment right to counsel.11

                                    V.

  For the reasons stated, the judgment of conviction and the
denial of the motion for new trial are affirmed.12

                                                            AFFIRMED




  11
      Under 18 U.S.C. § 3006A(a)(2), the district court may appoint counsel
when it "determines that the interests of justice so require." In cases
involving new-trial motions that may require counsel, we see no reason
why the district court cannot appoint counsel under § 3006A and the court
of appeals cannot review any failure to do so for abuse of discretion. See
Bowman v. White, 388 F.2d 756, 761 (4th Cir. 1968) (discussing the dis-
trict court’s discretion). On appeal, however, Williamson argues that he
had a Sixth Amendment right to counsel, so we find it unnecessary to
address further the district court’s discretion to appoint counsel under
§ 3006A.
   12
      We have carefully examined the other issues Williamson raises on
appeal and find that they lack merit.